 



Geospatial Corporation - 10-K [gsph-10k_123116.htm]

Exhibit 10.38

 

WARRANT EXERCISE AND NOTE REPAYMENT AGREEMENT

 

THIS WARRANT EXERCISE AND NOTE REPAYMENT AGREEMENT (The “Agreement”) is dated as
of November 7, 2016, by and between Geospatial Corporation, a Nevada corporation
(the “Company”), and David M. Truitt, an individual resident of Virginia
(“Purchaser”).

 

RECITALS: 

 

WHEREAS, the Company issued and sold to Purchaser a Secured Promissory Note
dated April 2, 2015 in the principal amount of $1,000,000, which was amended
pursuant to Agreements and Amendments dated as of January 27, 2016 and August
12, 2016 (as so amended, the “First Note”); and

 

WHEREAS, the Company issued and sold to Purchaser its Secured Promissory Note
dated January 27, 2016 in the principal amount of $250,000.00, which was amended
pursuant to an Agreement and Amendment dated as of August 12, 2016 (as so
amended, the “Second Note”); and

 

WHEREAS, the Company issued a Common Stock Purchase Warrant dated April 2, 2015
to the Purchaser (the “April 2015 Warrant”), pursuant to which the Purchaser may
purchase an aggregate of 2,000,000 shares of the Company’s common stock (“Common
Stock”) at an adjusted price of $0.01 per share; and

 

WHEREAS, the Company issued a Common Stock Purchase Warrant dated January 26,
2016 to the Purchaser (the “January 2016 Warrant”), pursuant to which the
Purchaser may purchase an aggregate of 25,000,000 shares of Common Stock at an
adjusted price of $0.01 per share; and

 

NOW, THEREFORE, in consideration of the foregoing recitals and the respective
representations and warranties, covenants and agreements contained herein, and
other good and valuable consideration, the adequacy and receipt of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows: 

 

1.             Exercise of April 2015 Warrant. The Purchaser agrees to exercise
the April 2015 Warrant, and to deliver to the Company immediately available
funds of $20,000.00. The Company agrees to deliver to the Purchaser a stock
certificate for 2,000,000 shares of Common Stock.

 

2.             Exercise of January 2016 Warrant. The Purchaser agrees to
exercise the January 2016 Warrant, and to deliver to the Company immediately
available funds of $250,000.00. The Company agrees to deliver to the Purchaser a
stock certificate for 25,000,000 shares of Common Stock.

 

3.             Repayment of First Note. The Company agrees to remit $200,000.00
of the proceeds of the exercise of the January 2016 Warrant to the Purchaser to
reduce the principal balance of the First Note immediately upon receipt.

 



 

 



 

4.            Representations and Warranties of the Company. The Company
represents to Purchaser, as of the date hereof, as follows:

 

(a)       Organization and Standing. The Company is a corporation duly organized
and validly existing in good standing under the laws of its jurisdiction of
organization, with all requisite corporate power and authority to own and
operate its properties and assets and to execute and deliver this Agreement and
the Warrants.

 

(b)       Authorization; Binding Obligation. All corporate action on the part of
the Company necessary for the authorization, execution and delivery of this
Agreement and the performance of all obligations of the Company hereunder and
thereunder has been taken. This Agreement constitutes valid and binding
obligations of the Company enforceable in accordance with their terms, except as
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application affecting enforcement of creditors’ rights,
and (ii) general principles of equity that restrict the availability of
equitable remedies.

 

5.            Representations and Warranties of Purchaser. Purchaser represents
and warrants to the Company, as of the date hereof, as follows:

 

(a)       Requisite Power and Authority. All action on the part of Purchaser
necessary for the authorization of this Agreement and the performance of all
obligations of Purchaser hereunder has been taken. This Agreement constitutes
the valid and binding obligation of Purchaser enforceable in accordance with its
terms, except as limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights, and (ii) general principles of equity that
restrict the availability of equitable remedies.

 

(b)       Investment Representations. Purchaser understands that the shares of
Common Stock issuable upon exercises of the April 2015 Warrant and the January
2016 Warrant (the “Warrant Shares”) have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”). Purchaser also
understands that the shares of Warrant Shares are being issued pursuant to an
exemption from registration contained in the Securities Act based in part upon
Purchaser’s representations contained in this Agreement.

 

(c)       Experience. Purchaser has such knowledge and experience in financial
and business matters that Purchaser is capable of evaluating the merits and
risks of his acquisition of the Warrant Shares and of protecting Purchaser’s
interests in connection therewith.

 

(d)       Investment. Purchaser is acquiring the Warrant Shares for investment
for his own account, not as a nominee or agent, and not with a view to, or for
resale in connection with, any distribution thereof, and Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same.

 

(e)       Information. Purchaser has been furnished with all information which
he deems necessary to evaluate the merits and risks of acquiring the Warrant
Shares and has had the opportunity to ask questions concerning the Warrant
Shares and the Company and all questions posed have been answered to his
satisfaction. Purchaser has been given the opportunity to obtain any additional
information he deems necessary to verify the accuracy of any information
obtained concerning the Warrant Shares and the Company.

 



2 

 



 

(f)       Accredited Investor. Purchaser is an “accredited investor” within the
meaning of Rule 501 promulgated under the Securities Act.

 

6.            Miscellaneous.

 

(a)       Governing Law; Arbitration. This Agreement shall be governed,
construed and interpreted in accordance with the laws of the Commonwealth of
Pennsylvania without giving effect to principles of conflicts of law and choice
of law that would cause the laws of any other jurisdiction to apply. Any dispute
or claim arising to or in any way related to this Agreement or the Notes or the
rights and obligations of each of the parties hereto shall be settled by binding
arbitration in Pittsburgh, Pennsylvania. All arbitration shall be conducted in
accordance with the rules and regulations of the American Arbitration
Association (“AAA”). AAA shall designate an arbitrator from an approved list of
arbitrators following both parties’ review and deletion of those arbitrators on
the approved list having a conflict of interest with either party. The Company
agrees that a final non-appealable judgment in any such suit or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on such
judgment or in any other lawful manner.

 

(b)       Indemnification. In consideration of Purchaser’s execution and
delivery of this Agreement and acquisition the Warrant Shares hereunder, and in
addition to all of the Company’s other obligations under this Agreement, the
Company shall defend, protect, indemnify and hold harmless Purchaser from and
against any and all actions, causes of action, suits, claims, losses, costs,
penalties, fees, liabilities and damages, and expenses in connection therewith
(irrespective of whether Purchaser is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by Purchaser as a
result of, or arising out of, or relating to (a) any material misrepresentation
by Company or any material breach of any covenant, agreement, obligation,
representation or warranty by the Company contained in this Agreement, or (b)
after any applicable notice and/or cure periods, any breach or default in
performance by the Company of any covenant or undertaking to be performed by the
Company hereunder. To the extent that the foregoing undertaking by the Company
may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities, which is permissible under applicable law.

 

(c)       Successors and Assigns. This Agreement may not be assigned, conveyed
or transferred by either party without the prior written consent of the other
party. Subject to the foregoing, the rights and obligations of the Company and
Purchaser under this Agreement shall be binding upon and benefit their
respective permitted successors, assigns, heirs, administrators and transferees.
The terms and provisions of this Agreement are for the sole benefit of the
parties hereto and thereto and their respective permitted successors and
assigns, and are not intended to confer any third-party benefit on any other
person. 

 

(d)       Severability. In case any provision of the Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 



3 

 



 

(e)       Amendment or Waiver. This Agreement may be amended, and any term or
provision of this Agreement, the Notes and the Warrants may be waived, (either
generally or in a particular instance, and either retroactively or
prospectively) upon the written consent of the Company and Purchaser.



 

(f)       Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (i) upon personal delivery to the
party to be notified, including, with respect to Purchaser, upon delivery by
electronic mail to Purchaser’s e-mail address; (ii) when sent by confirmed
facsimile if sent during normal business hours of the recipient, if not, then on
the next business day; (iii) five days after having been sent by registered or
certified mail, return receipt requested, postage prepaid; or (iv) the next
business day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All
communications shall be sent to the Company and to Purchaser at the address or
facsimile number set forth on such party’s signature page hereof or at such
other address as the Company or Purchaser may designate by 10 days’ advance
written notice to the other parties hereto.

 

(g)       Expenses. Each party shall pay all costs and expenses that it incurs
with respect to the negotiation, execution, delivery and performance of this
Agreement and the Warrant Shares.

 

(h)       Titles and Subtitles. The titles of the sections and subsections of
the Agreement are for convenience of reference only and are not to be considered
in construing this Agreement.

 

(i)        Counterparts. This Agreement may be executed in any number of
counterparts (and by facsimile or .PDF), each of which shall be an original, but
all of which together shall constitute one instrument.

 

4 

 

 



IN WITNESS WHEREOF the parties hereto have executed this Warrant Exercise and
Note Repayment Agreement and Amendment as of the date set forth in the first
paragraph hereof. 



        COMPANY:       GEOSPATIAL CORPORATION         By: /s/ Mark Smith      
Mark Smith     Chief Executive Officer         Address:       229 Howes Run Road
  Sarver, PA 16055       PURCHASER:         /s/ David M. Truitt     David M.
Truitt       Address:      

Discover Technologies, LLC
13241 Woodland Park Road Suite
610 Herndon, VA 20171 United States 

     

 

5 

 







 

EXHIBIT A 

 

APRIL 2015 NOTICE OF EXERCISE

 

To:GEOSPATIAL CORPORATION

 

(1)            The undersigned hereby elects to exercise the attached Warrant
(i) for and to purchase thereunder, 2,000,000 shares of Common Stock, and
herewith makes payment therefor of $20,000.00 or (ii) for and to receive
thereunder _______________ shares of Common Stock pursuant to Section 2(f) of
the Warrant where A= _______________, B= ______________ and X=
______________________..

 

(2)            Please issue a certificate or certificates representing said
shares of Common Stock in the name of the undersigned or in such other name as
is specified below:

  



  (Name)           (Address)        



 

(3)            Please issue a new Warrant for the unexercised portion of the
attached Warrant in the name of the undersigned or in such other name as is
specified below:







 





Dated:             (Name)           (Signature)           (Address)  

          Dated:      

 



(Signature)      

 



 

 



  

EXHIBIT B 

 

JANUARY 2016 NOTICE OF EXERCISE

 

To:GEOSPATIAL CORPORATION

 

(1)            The undersigned hereby elects to exercise the attached Warrant
(i) for and to purchase thereunder, 25,000,000 shares of Common Stock, and
herewith makes payment therefor of $250,000.00.

 

(2)            Please issue a certificate or certificates representing said
shares of Common Stock in the name of the undersigned or in such other name as
is specified below:

 



  (Name)           (Address)        

 



(3)            Please issue a new Warrant for the unexercised portion of the
attached Warrant in the name of the undersigned or in such other name as is
specified below:

  



Dated:             (Name)           (Signature)           (Address)  

          Dated:      

 



(Signature)      

 



 

 